Exhibit 10.1

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT (this “Amendment”) to the Restructuring Support Agreement,
dated as of October 20, 2016, by and among (i) the Stone Parties (as defined
therein) and (ii) the Consenting Noteholders (as defined therein) (together with
the schedules, annexes and exhibits (including the term sheet) attached thereto,
the “Restructuring Support Agreement”), is being entered into as of November 4,
2016, by and among (i) the Stone parties (as defined in the Restructuring
Support Agreement) and (ii) the undersigned Consenting Noteholders (as defined
in the Restructuring Support Agreement). This Amendment collectively refers to
the Stone Parties and the Consenting Noteholders as the “Parties” and each
individually as a “Party.” Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Restructuring Support Agreement.

WHEREAS, the Parties desire to amend the terms of the Restructuring Support
Agreement to (i) add a termination right, for the benefit of the Consenting
Noteholders, with respect to the cure amounts or other payment obligations of
the Stone Parties arising or otherwise resulting from the assumption of
executory contracts or unexpired leases, (ii) extend the deadline for
commencement of the solicitation in respect of the Plan as set forth on Schedule
1 from November 3, 2016, to November 10, 2016, and (iii) permit the Required
Consenting Noteholders, in their sole discretion, to unilaterally extend the
automatic termination date set forth in Section 11(ii) thereof as amended hereby
(collectively, the “Proposed Amendments”);

WHEREAS, pursuant to Section 28 of the Restructuring Support Agreement, each of
the Proposed Amendments requires the prior written consent of the Stone Parties
and the Required Consenting Noteholders; and

WHEREAS, the undersigned Consenting Noteholders, taken as a whole, satisfy the
definition of Required Consenting Noteholders as applies to the Proposed
Amendments.

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

  1. Amendment to Section 7. Section 7 of the Restructuring Support Agreement
be, and it hereby is, amended as follows:

 

  a. subsections (j) and (k) be, and each of them hereby is, amended such that
(i) the word “and” at the end of subsection (j) is deleted, and (ii) the final
period at the end of subsection (k) be replaced with a semi-colon followed by
the word “and”; and

 

  b. a newly created subsection (l) be, and it hereby is, added to Section 7 of
the Restructuring Support Agreement, which shall read as follows:

“through the effective date of the Plan, (i) upon the written request of the
Consenting Noteholders or their counsel, provide in writing to counsel to the



--------------------------------------------------------------------------------

Consenting Noteholders a then current good faith estimate of the Stone Parties,
together with such documentation as reasonably requested by the Consenting
Noteholders or their counsel in support of such estimate, of any cure amounts or
other payment obligations of any of the Stone Parties (including as reorganized
under and pursuant to the Plan) arising or otherwise resulting from the
assumption of executory contracts or unexpired leases, on a per-contract basis
and on an aggregate basis (each such amount, an “Estimated Payment Obligation”
and collectively, the “Estimated Payment Obligations”), and (ii) promptly notify
counsel to the Consenting Noteholders in writing of any change, event,
circumstance, development, condition, occurrence or effect which the Stone
Parties become aware of that would reasonably be expected to materially increase
the Estimated Payment Obligations, individually or taken together as a whole.”

 

  2. Amendment to Section 8. Section 8 of the Restructuring Support Agreement
be, and it hereby is, amended as follows:

 

  a. subsections (m) and (n) be, and each of them hereby is, amended such that
(i) the word “or” at the end of subsection (m) is deleted, and (ii) the final
period at the end of subsection (n) be replaced with a semi-colon followed by
the word “or”; and

 

  b. a newly created subsection (o) be, and it hereby is, added to Section 8 of
the Restructuring Support Agreement, which shall read as follows:

“if the Estimated Payment Obligations, calculated by the Required Consenting
Noteholders in their sole discretion, exceed or would be reasonably expected to
exceed an amount acceptable to the Required Consenting Noteholders in their sole
discretion. Absent a finding of manifest error, the calculation of the Estimated
Payment Obligations by the Required Consenting Noteholders shall be final and
binding on the Parties with respect to this Section 8(o). The Stone Parties
shall provide such assistance in good faith as reasonably requested by the
Consenting Noteholders in the calculation of the Estimated Payment Obligations.”

 

  3. Amendment to Section 11. Clause (ii) of Section 11 of the Restructuring
Support Agreement be, and it hereby is, amended and restated in its entirety to
read:

“the Restructuring Transactions are not consummated in accordance with this
Agreement and the Term Sheet by the one-hundredth (100th) calendar day after the
Petition Date, as such date may be extended from time to time upon written
notice by the Required Consenting Noteholders to the Company to such later date
as indicated thereby; or”

 

  4. Amendment to Schedule 1. The first paragraph (paragraph (a)) of Schedule 1
of the Restructuring Support Agreement be, and it hereby is, amended and
restated in its entirety to read: “the Stone Parties shall commence the
solicitation in respect of the Plan, no later than November 10, 2016;”

 

2



--------------------------------------------------------------------------------

  5. Miscellaneous.

 

  a. Sections 15 (Fees and Expenses), 16 (Consents and Acknowledgments), 18
(Survival of Agreement), 19 (Settlement), 20 (Relationship Among Parties), 21
(Specific Performance), 22 (Governing Law and Consent to Jurisdiction and
Venue), 23 (WAIVER OF RIGHT TO TRIAL BY JURY), 24 (Successors and Assigns), 25
(No Third-Party Beneficiaries), 26 (Notices), 28 (Amendments), 29 (Reservation
of Rights), 30 (Counterparts), 31 (Public Disclosure), 32 (Creditors’
Committee), 33 (Severability), 35 (Time Periods), 36 (Headings), 37
(Interpretation) and 38 (Remedies Cumulative; No Waiver) be, and each of them
hereby is, incorporated by reference, mutatis mutandis, as if such provisions
were set forth fully herein.

 

  b. This Amendment, together with the Restructuring Support Agreement as
amended hereby, constitute the complete and exclusive statement of agreement
among the Stone Parties and the Consenting Noteholders with respect to the
subject matter hereof and thereof, and supersede all prior written and oral
statements by and among the Stone Parties and the Consenting Noteholders or any
of them.

 

  c. Except as specifically amended hereby, the Restructuring Support Agreement
shall remain in full force and effect.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

STONE ENERGY CORPORATION, a Delaware corporation By:  

/s/ Kenneth H. Beer

 

Kenneth H. Beer, Executive Vice President

and Chief Financial Officer

STONE ENERGY OFFSHORE, L.L.C., a Delaware limited liability company, by Stone
Energy Corporation, its sole member By:  

/s/ Kenneth H. Beer

 

Kenneth H. Beer, Executive Vice President

and Chief Financial Officer

STONE ENERGY HOLDING, L.L.C., a Delaware limited liability company, by Stone
Energy Corporation, it sole member By:   

/s/ Kenneth H. Beer

 

Kenneth H. Beer, Executive Vice President

and Chief Financial Officer

 

[Signature Page to Amendment to Restructuring Support Agreement – Consenting
Noteholder]